

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT ("Amendment") is made and entered
into this 30th day of September, 2011, by and between BIOANALYTICAL SYSTEMS,
INC., an Indiana corporation (the "Company"), and Michael R. Cox ("Employee").
 
Preliminary Statements:
 
A.           Employee is employed as the Chief Financial Officer of the Company
pursuant to an Employment Agreement entered into on November 6, 2007 and amended
on April 15, 2010 ( as so amended, the "Agreement").
 
B.           The Company and Employee have mutually agreed to amend certain
terms and conditions of the Agreement.  These amended terms and conditions are
set forth below and supersede all terms and conditions in the Agreement to the
contrary.
 
Agreement:
 
In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereby agree to amend the Agreement as follows:
 
1.           Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.
 
2.           Amendments to Agreement.  The Agreement is amended as follows:
 
2.1           Section 1.1 of the Agreement is amended to read in its entirety as
follows:


“Section 1.1. Term.  The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, on the terms and conditions
set forth in this Agreement until December 31, 2011 (the “Initial Term”).  The
Initial Term may be extended at the option of the Company for up to three months
by giving Employee written notice prior to the end of the Initial Term of its
election to extend the Initial Term, which notice shall specify the last day of
the extended term.  This Agreement shall expire at the end of the Initial Term
or at the end of any extended term, if applicable. The Employee shall take
absences at such time as shall be approved by the Chief Executive Officer.


2.2           A new Section 4.4 is added to read in its entirety as follow:


 “Section 4.4. Expiration of Agreement.  Upon the expiration of this Agreement
(whether at the end of the Initial Term or at the end of any extended term) (the
date of such expiration, the "Expiration Date"), the Employee's employment with
the Company shall terminate and the Company shall pay the Employee (a) twelve
months Annual Salary at the Employee’s then current salary in equal monthly
installments over the twelve-month period following the Expiration Date,
provided that (i) such payments shall cease if the Employee becomes employed by
a company that is in the Business during such twelve-month period, and (ii) as a
condition to receiving such payments, the Employee shall (x) have continued to
perform his duties in a manner consistent with his past performance, and (y)
shall enter into a severance agreement and release with the Company on terms
that are acceptable to the Company; and (b) all vacation accrued as of the
Expiration Date calculated in accordance with Section 1.2.4, provided that, for
the avoidance of doubt, any extended term shall not be treated as a subsequent
term entitling the Employee to ten days of additional accrued vacation; rather,
Employee shall continue to accrue one additional vacation day for each month
worked in any such extended term.
 
 
 

--------------------------------------------------------------------------------

 


3.           No Other Amendments.  Except to the extent specifically superseded
above, all other terms and conditions of the Agreement shall remain in effect
and shall be unaffected by this Amendment.
 
4.           Miscellaneous.  This Amendment shall be governed by the laws of the
State of Indiana, without regard to conflicts of law principles.  This Amendment
may be executed in multiple counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Company and the Employee have executed, or caused to be
executed, this Amendment as of the day and year first written above.


"COMPANY"
 
"EMPLOYEE"
     
Bioanalytical Systems, Inc.
         
By:
  
 
  
 
Anthony Chilton
 
Michael R. Cox
 
President and CEO
   

 
 
 

--------------------------------------------------------------------------------

 